Citation Nr: 9913509	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





REMAND

The veteran served on active duty from November 1990 to 
August 1991, with previous inactive duty for training 
purposes.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).

The veteran contends that he incurred post-traumatic stress 
disorder while serving on active duty in Saudi Arabia.  The 
question of whether the veteran was exposed to a stressor in 
service is a factual determination, and VA adjudicators are 
not bound to accept a veteran's statements in this regard 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has set forth the framework for 
establishing the presence of a recognizable stressor which is 
the essential prerequisite to support the diagnosis of 
post-traumatic stress disorder.  See Zarycki v. Brown, 6 
Vet.App. 91 (1993).  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (1998).  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other service department evidence.  In other words, the 
claimant's bare assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."  If the determination 
with respect to this step is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet.App. at 98.

In an elaboration and clarification of Zarycki, the Court 
noted that 38 C.F.R. § 3.304(f) requires three elements to 
support an award of service connection for post-traumatic 
stress disorder: (1) a current medical diagnosis of 
post-traumatic stress disorder; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in- service stressor; and (3) credible supporting evidence 
that the claimed in service stressor occurred.  See Moreau v. 
Brown, 9 Vet.App. 389 (1996).  Further, the Court has held 
that "if the claimed stressor is not combat-related, [the] 
appellant's lay testimony regarding the in-service stressors 
is insufficient to establish the occurrence of the 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996).

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to post-traumatic 
stress disorder.  Zarycki, 6 Vet.App. at 98, 99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of post-traumatic stress disorder 
was inadequate for rating purposes because the examiners 
relied, in part, on events whose existence the Board had 
rejected.

Accordingly, in approaching claim for service connection for 
post-traumatic stress disorder, the question of the existence 
and character of an event claimed as a recognizable stressor 
must be resolved by adjudicatory personnel.  If the 
adjudicators, having given due consideration to all matters 
of credibility raised by the record, conclude that the record 
establishes the existence and character of such an alleged 
stressor or stressors, then and only then, the case should be 
referred for a medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of post-traumatic 
stress disorder have been met.  In such a referral, the 
adjudicator should specify to the examiner(s) precisely what 
stressors have been accepted, as established by the record, 
and the medical examiner(s) must be instructed that only 
those events may be considered in determining whether 
stressors, to which the appellant was exposed during service, 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD is due to 
service would be pointless.  Likewise, if the examiner 
renders a diagnosis of post-traumatic stress disorder that is 
not clearly based upon confirmed stressors in service, the 
examination would be inadequate for rating purposes.

In this case, the service administrative records do not 
demonstrate that the veteran received an award or citation, 
which indicates he engaged in combat with the enemy.  Indeed, 
the veteran has stated that he was not engaged in combat, but 
served in a combat support unit.  He has stated however, that 
for approximately one month, he was near enough to a combat 
area so that SCUD missiles flew over nightly.  He stated that 
there were nightly alerts requiring taking shelter in 
bunkers.  He has further alleged, in support of his claim, 
that due to the inability of the personnel he supervised to 
conduct their assigned duties, he was required to take on 
extra duties in order to perform the tasks assigned.  He 
contends that this pressure also resulted in his current 
post-traumatic stress disorder.  The Board notes that in May 
1997, the RO requested that the veteran complete and return a 
post-traumatic stress disorder questionnaire.  However, the 
veteran failed to respond.  Accordingly, although the RO 
requested information in March 1998 from the Department of 
the Army regarding the veteran, they could not provide 
information regarding specific stressors as such information 
had not been provided by the veteran.  The Court has noted 
that in cases such as this one,

[t]he factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible and 
onerous task on [the veteran].  The duty 
to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining the putative 
evidence.

Wood v. Derwinski, 1 Vet. App. at 193. 

Therefore, this case is remanded for the following actions:

1.  The RO should provide the veteran 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events 
related to his tour of duty in Saudi 
Arabia.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service to 
include his unit assignment, dates, 
places, detailed descriptions of the 
events, and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
should also be advised to submit any 
verifying information that he can 
regarding the stressors he claims to have 
experienced in service.  He may submit 
statements from fellow service members or 
others who witnessed or knew of the 
alleged events at the time of their 
occurrence.  

2.  The veteran is hereby notified that 
the information requested is necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.  The 
veteran is hereby advised that failure to 
cooperate may result in an adverse 
decision.

3.  Regardless of the veteran's response, 
the RO should prepare a summary of all 
claimed stressors reported by the 
veteran, to include those stressors 
claimed in previous written statements 
and to examining health care 
professionals, and contact all 
appropriate organizations in order to 
verify the claimed stressors.  This 
summary, along with the veteran's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 
(formerly the United States Army and 
Joint Services Environmental Support 
Group), 7798 Cissna Road, Springfield, VA 
22150, to verify the claimed stressors as 
reported by the veteran.  USASCRUR should 
be requested to provide any information 
available which might corroborate the 
veteran's alleged stressors.  If USASCRUR 
is unable to provide the specific 
information requested, they should be 
asked to direct the RO to any additional 
appropriate sources.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should make a specific determination, 
based upon the complete record, with 
respect to whether the evidence is 
sufficient to establish the occurrence of 
the stressor.  In rendering this 
determination, the attention of the RO is 
directed to the Court's holdings with 
regard to corroborative evidence as 
discussed above.  If the RO determines 
that the record provides credible 
evidence that establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.

5.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted, 
by an examiner who has not previously 
examined or treated the veteran, to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims file and a copy of this 
remand must be made available to the 
examiner prior to this examination.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant has post-traumatic stress 
disorder.  The examination report should 
reflect that the examiner reviewed the 
pertinent material in the claims file.  
The examiner should integrate the 
previous psychiatric findings and 
diagnoses to obtain a true picture of the 
nature of the veteran's psychiatric 
illness.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

8.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

9.  The RO should then readjudicate the 
veteran's claim for service connection 
for post-traumatic stress disorder.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


